 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   CARL ECKSTROM,                                  No. 2:16-cv-0275 KJM AC P
12                     Plaintiff,
13          v.                                       ORDER
14   JEFFREY BEARD, et al.,
15                     Defendants.
16

17          Plaintiff has filed a motion for extended time to file a supplement to the second amended

18   complaint, as directed by this court by order filed August 1, 2019. Good cause appearing, IT IS

19   HEREBY ORDERED that:

20          1. Plaintiff’s motion for extended time, ECF No. 49, is granted; and

21          2. Plaintiff shall file and serve his supplement to the second amended complaint on or

22   before Friday, September 27, 2019.

23   DATED: August 20, 2019

24

25

26

27

28
